DETAILED ACTION
This action is responsive to the application filed on July 27, 2020.
Claims 1-12 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is August 30, 2019.

Drawings 
The drawings filed on July 27, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statements dated July 27, 2020 and April 20, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffey et al. (US Pub. No. 2019/0116178 – hereinafter Coffey).
  	With respect to claim 1, Coffey teaches an information processing system comprising including one or more processors (see figure 9) configured to:   	generate a program so as to output a hash value calculated based on a hash value calculation instruction included in a source code for generating the program (see abstract and figures 4-5, 7, 10 (and related paragraphs), an application 
  	determine a set of analysis support information associated with the hash value calculation instruction and the hash value calculated based on the hash value calculation instruction (see paragraph [0046] and figure 10, a table is shown that represents the application error log data store 1000 that may be stored at the platform 900 in accordance with some embodiments.  The table may include, for example, entries identifying problems that occurred in connection with execution of an application.  The table may also define fields 1002, 1004, 1006, 1008, 1010, 1012 for each of the entries.  The fields 1002, 1004, 1006, 1008, 1010, 1012 may, according to some embodiments, specify: an error identifier 1002, a date and time 1004, an application identifier 1006, a customer identifier 1008, an error fingerprint 1010, and a status 1012.  The application error log data store 1000 may be created and updated, for example, in substantially real time during execution of applications for customers).    	store the set of the analysis support information and the hash value  (see paragraph [0046] and figure 10, a table is shown that represents the application error log data store 1000 that may be stored at the platform 900 in accordance with some embodiments.  The table may include, for example, entries identifying problems that occurred in connection with execution of an application.  The table may also define fields 1002, 1004, 1006, 1008, 1010, 1012 for each of the entries.  The fields 1002, 1004, 1006, 1008, 1010, 1012 may, according to some embodiments, specify: an error identifier 1002, a date and time 1004, an application identifier 1006, a customer identifier 1008, an error fingerprint 1010, and a status 1012.  The application error log data store 1000 may be created and updated, for example, in substantially real time during execution of applications for customers. Furthermore, see figure 3 (and related paragraphs)).    	store at least a part of one or more hash values output as a result of execution of the program (see figures 4-8 (and related paragraphs) and paragraphs [0032]-[0035], store electronic records (including indication of error fingerprint) in the application error log data store) and    	output, by using at least the part of the stored hash value, the analysis support information that makes the set with the hash value (see figures 7, 10-11, output using the stored fingerprint (i.e. hash value) and analysis information).   	With respect to claim 2, Coffey teaches further configured to generate the program so as to output the calculated hash value at a position corresponding to the hash value calculation instruction (see figures 5-7 and 10, calculated hash corresponding to a position of error).  	With respect to claim 3, Coffey teaches further configured to output corresponding analysis support information with an error caused during execution of the program serving as a reference (see figure 10, error identifier 1002).  	With respect to claim 4, Coffey teaches further configured to regard the hash value calculation instruction included in the source code as an instruction to arrange a corresponding hash value (see paragraph [0034], the phrase "hash function" may refer to any function that can be used to map data of arbitrary size to data of fixed size.  The values returned by a hash function may be referred to as hash values, hash codes, digests, hashes, etc. Embodiments might also be associated with checksums, check digits, compression, randomization functions, error-correcting codes, etc.).  	With respect to claim 9, Coffey teaches further configured to hold, when an error is caused during execution of the program, hash values over a prescribed period associated with timing of occurrence of the error or a prescribed number of hash values associated with timing of occurrence of the error (see figure 10).  	With respect to claim 10, the claim is directed to a method that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).  	With respect to claim 11, the claim is directed to a system that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).  	With respect to claim 12, the claim is directed to an apparatus that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US Pub. No. 2019/0116178) in view of Ghose (US Pat. No. 8,904,189).
With respect to claim 7, Coffey is silent to disclose further configured to further store information that identifies an order of hash values output as a result of execution of the program.  	However, in an analogous art, Ghose teaches further configured to further store information that identifies an order of hash values output as a result of execution of the program (see claim 15, hash generator generates running hash over execution of a sequence of instructions in the order committed).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Coffey’s teaching, which uses an application error detection platform computer processor for monitoring execution of an application for a customer and determine that an application error has occurred. Responsive to the determination that an application error has occurred, an error fingerprint creation platform computer processor may access a stack trace representing execution of the application when the application error occurred, by storing information that identifies an order of hash values output as a result of execution of the program as suggested by Ghose, as Ghose would enhance the security step in a computing system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al. (US Pub. No. 2019/0116178) in view of Yoshizaki (US Pub. No. 2006/0080537).
  	With respect to claim 8, Coffey is silent to disclose further configured to chronologically store hash values output as a result of execution of the program, without depending on whether an error is caused during execution of the program.  	However, in an analogous art, Yoshizaki teaches further configured to chronologically store hash values output as a result of execution of the program, without depending on whether an error is caused during execution of the program (see paragraph [0119], the system program uses the chronological data inputted to the hash function operation processing device 10 to thereby switch to and from ineffective and effective of the function of handling the illegal access.  As a result, a debugging work in a product development process and an analyzing work of a failed product, for example, can be reduced).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Coffey’s teaching, which uses an application error detection platform computer processor for monitoring execution of an application for a customer and determine that an application error has occurred. Responsive to the determination that an application error has occurred, an error fingerprint creation platform computer processor may access a stack trace representing execution of the application when the application error occurred, by chronologically storing hash values output as a result of execution of the program as suggested by Yoshizaki, as Yoshizaki would provide a mechanism for switching to and from ineffective and effective of the function of handling the illegal access, thus reducing debugging work.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Ashkenazi et al. (US Pat. 8,935,673) set forth a system and method are provided for enhanced navigation along execution time and code space in a debugger to assist a user in remediating errors, streamlining, or reverse engineering a computer program and the source code thereof.  Snapshots of system states are recorded, a causality tree of commands is constructed through execution of the program to be debugged, and an intelligent display of system states captured during runtime and indexed or cross-referenced by time are displayed to the user in an intelligent manner to aid the user with certain debugging tasks.  Additionally, further features in assisting the user to locate a root cause of an error or unexpected value and remediate that cause are also provided (see abstract).
  	Raviv et al. (US Pub. No. 2019/0213101) set forth a novel and useful system and method of time traveling source code debugging including several advanced capabilities that significantly improve the source code debugging process.  Upon hitting a breakpoint or opening a dump file, the debugger travels to the future which can be altered by a user by modifying code on the fly (live coding) and receiving immediate feedback to validate bug fixes.  Visual annotations including values of variables and 
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.